Matter of Wright v Paradiso (2020 NY Slip Op 01353)





Matter of Wright v Paradiso


2020 NY Slip Op 01353


Decided on February 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
ROBERT J. MILLER
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2019-11445	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Esau S. Wright, petitioner, 
vAnthony Paradiso, etc., et al., respondents. Esau S. Wright, East Meadow, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondents.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Anthony Paradiso, a Judge of the District Court, Nassau County, and the respondents Meryl Berkowitz and Christopher Quinn, Judges of the County Court, Nassau County, to grant the petitioner an examination pursuant to CPL 180.80 in an action entitled People v Wright , under Nassau County Indictment No. 1322N/17, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
This proceeding has been rendered academic in light of the defendant's conviction on December 20, 2019, upon his plea of guilty.
DILLON, J.P., MILLER, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court